DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 06/22/2021.
The preliminary amendment filed 07/13/2021 is acknowledged.
Acknowledgement is made that this application is a continuation of U.S. Patent Application No. 16/088,088, filed September 25, 2018, which is a U.S. National stage application of PCT/JP2017/024411, filed July 3, 2017, which claims priority to Japanese Patent Application No. 2016-156369, filed August 9, 2016.

Status of the Claims
5.	Claim 1 is currently amended.
6.	Claims 2-8 and 11-17 have been presented in original form.
7.	Claims 9 and 10 have been canceled. 
8.	Claims 18 and 19 have been added.
9.	Claims 1-8 and 11-19 are currently pending in the application for examination.

Priority
10.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
11.	The disclosure is objected to because of the following informalities: in para. [0027], substitute “GUI” with – graphical user interface (GUI).  
Appropriate correction is required.

Claim Objections
12.	Claims 1-8 and 11-19 are objected to because of the following informalities: 
In claim 1, substitute “GUI” with – graphical user interface (GUI) – (see line 9). 
In claim 18, insert “distance” before “information (see page 5, line 2).
Appropriate correction is required.
	Claims 2-8, 11-17 and 19 are objected to since they are dependent upon an objected claim.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claim 18 recites “the computer is further configured to repeat focusing until acquiring the information” which renders the claim unclear because the claim fails to establish an initial focusing step. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 1, 2, 4, 5, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0220766 A1) (hereinafter referred to as Russell), cited by the applicant, in view of Lai et al. (US 2017/0041528 A1) (hereinafter referred to as Lai).
Regarding claims 1 and 2, Russell discloses a reader, comprising:
a computer (102, 802, 1202) configured to analyze an image created by a camera module (112, 1212) and read information from a symbol (e.g., barcode) included in the image (figs. 1A-1C, 8A-8B, and 12; paras. [0051-0052], [0110-0111]); and
a unit (100, 800, 1200) including a light source (116, 856, 1206) to display a marker (e.g., targeting pattern) indicating a range photographed by the camera module, the unit (100, 800, 1200) being separate from the computer (102, 802, 1202) (1A-1C, 8A-8B, and 12; paras. [0052-0053], [0107-0108]);
the unit (100, 800, 1200) being configured to control the light source in accordance with an instruction from the computer (102, 802, 1202) (paras. [0106]); 
wherein the computer (102, 802, 1202) is a mobile terminal, and the unit is externally attached to the mobile terminal (1A, 8A, and 12; paras. [0047-0048], [0092], [0107]).
Russell fails to teach wherein the computer is configured to display a slide bar on a GUI to receive user’s input on distance information. 
Lai discloses a method for allowing a user to control one or more camera device settings via a touch screen, wherein the one or more camera device settings include a zoom setting (see abstract).  The camera device is configured to display a slide bar on a user interface screen to receive user’s input on distance information (see paras. 0102-0103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell and Lai in order to provide the user an alternative means of controlling and/or selecting focal length settings which could give the user an intuitive sense of how particular settings may affect the captured images (paras. 0008-0009). 
 
Regarding claim 4, Russell as modified by Lai discloses wherein the marker (e.g., targeting pattern) includes a range marker indicating a readable range of the symbol (e.g., barcode) by the computer (102, 802, 1202), and a linear marker laterally extending in the range marker (Russell, figs. 2A-2D; paras. [0055]-[0058]).

Regarding claim 5, Russell as modified by Lai discloses wherein the marker (e.g., targeting pattern) includes a range marker indicating a readable range of the symbol (e.g., barcode) by the computer (102, 802, 1202), and a center marker indicating a center of the range marker (Russell, figs. 2A-2D; paras. [0055]-[0058]).

Regarding claims 11 and 12, Russell as modified by Lai discloses wherein the photographing range by the camera module is set based on the image in which the marker is displayed; and wherein the marker has a line shape (Russell, figs. 2A-2D; paras. [0055]-[0058], [0107-0108])).

	Regarding claim 13, Russell as modified by Lai discloses wherein the marker includes a range marker indicating a specific range, the specific range being in the photographing range by the camera module, and the computer is further configured to analyze only an image in the specific range and to omit analyzing an image other than the specific range (Russell, 1A-1C, 8A-8B, and 12; paras. [0052-0058], [0107-0108]).

	Regarding claim 14, Russell as modified by Lai discloses wherein the marker has a line shape, and the computer is further configured to analyze only an image of a part displaying the marker and to omit analyzing an image other than the part (Russell, 1A-1C, 8A-8B, and 12; paras. [0052-0058], [0107-0108]).

Regarding claim 15, Russell as modified by Lai discloses wherein the camera module includes a focus adjustable lens, and the computer is configured to move the lens to the focusing position corresponding to a reading distance for the symbol based on a user’s input or the marker (Russell, paras. [0264]-[0266]).

Regarding claim 17, Russell as modified by Lai discloses wherein the marker is output by the light source so as to be capable of being detected prior to the computer reading the information from the symbol included in the image (Russell, paras. [0051]-[0052], [0064]). 

Regarding claim 18, Russell as modified by Lai discloses wherein the computer is set to focus until acquiring information (Russell, paras. 0210-0211).

Regarding claim 19, Russell as modified by Lai discloses wherein the computer is configured to execute a reading processing while locking focusing when a user input on distance information is received (Russell, paras. 0210-0211, 0232; and Lai, paras. 0102-0103).

19.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Lai, and further in view of Hoobler et al. (US 2015/0356336 A1) (“Hoobler”), cited by the applicant.  The teachings of Russell as modified by Lai have been discussed above.
	Russell as modified by Lai discloses the reader according to claim 1, but fails to teach wherein the unit includes the camera module, and the unit transmits the image to the computer.
	Hoobler discloses a barcode reading system including an attachment, which serves as the unit recited in claim 3, that is coupled or secured to a mobile device, which serves as the computer recited in claim 3 (paras. [0136]-[0137]).  The unit (attachment) includes a camera module, wherein the unit transmits the image to the computer (mobile device) (para. [0136] – “In some embodiments, the attachment may include a supplemental camera system and/or one or more supplemental illumination systems which provide barcode reading capability for the mobile device”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell/Lai and Hoobler in order to provide an additional barcode reading capability for the mobile device.

20.	Claims 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Lai, and further in view of Joseph et al. (US 2007/0164115 A1) (“Joseph”).  The teachings of Russell as modified by Lai have been discussed above.
Regarding claim 6, Russell as modified by Lai discloses the reader according to claim 4, wherein the computer includes:
an acquisitioner configured to acquire the image from the camera module (Russell, paras. [0051-0053], [0107-0111]), and
a decoder configured to perform decoding of pixels at the detected linear marker (Russell, paras. [0051-0053], [0107-0111]).
Russell as modified by Lai fails to teach wherein the computer includes a detector configured to detect the linear marker included in the acquired image.
Joseph discloses a bar code reader (10) including an acquisitioner (imager 34) configured to acquire an image from a camera module (imaging engine 20); a light source (laser diode 74) to display a marker (aiming pattern 72) indicating a range photographed by the camera module (20) (paras. [0041]-[0042], [0053]); and a detector configured to detect a linear marker included in the acquired image (paras. [0044]. [0068]-[0069]). (See also figs. 1, 2, and 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell/Lai and Joseph in order to read and analyze only the relevant portion of the captured image to improve the barcode reading capabilities of the mobile device.

Regarding claim 7, Russell discloses the reader according to claim 4, wherein the computer includes:
an acquisitioner configured to acquire the image from the camera module (Russell, paras. [0051-0053], [0107-0111]), and
a decoder configured to perform decoding of pixels in the detected range marker (Russell, paras. [0051-0053], [0107-0111]).
Russell as modified by Lai fails to teach wherein the computer includes a detector configured to detect the range marker included in the acquired image.
Joseph discloses a bar code reader (10) including an acquisitioner (imager 34) configured to acquire an image from a camera module (imaging engine 20); a light source (laser diode 74) to display a marker (aiming pattern 72) indicating a range photographed by the camera module (20) (paras. [0041]-[0042], [0053]); and a detector configured to detect a range marker included in the acquired image (paras. [0044]. [0068]-[0069]). (See also figs. 1, 2, and 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell/Lai and Joseph in order to read and analyze only the relevant portion of the captured image to improve the barcode reading capabilities of the mobile device.

Regarding claim 16, Russell as modified by Lai fails to teach wherein the computer is configured to detect the marker displayed by the light source prior to analyzing the image.
Joseph discloses a bar code reader (10) including an acquisitioner (imager 34) configured to acquire an image from a camera module (imaging engine 20); a light source (laser diode 74) to display a marker (aiming pattern 72) indicating a range photographed by the camera module (20) (paras. [0041]-[0042], [0053]); and wherein the reader is configured to detect the marker displayed by the light source prior to analyzing the image (paras. [0044]. [0068]-[0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell/Lai and Joseph in order to determine only the relevant portion of the captured image to improve the barcode reading capabilities of the mobile device.

21.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Lai, and further, in view of Wang (US 2014/0131444 A1), cited by the applicant.  The teachings of Russell as modified by Lai have been discussed above.
	Russell as modified by Lai discloses the reader according to claim 1, wherein the camera module includes a focus adjustable lens (paras. [0264-0266]), and the computer includes a memory (Russell, para. [0050]), and input (para. [0111]), but fails to specifically teach wherein:
the memory configured to store a correspondence between distance information indicating reading distances for a symbol and focusing positions of the lens,
the input configured to encourage a user to input the distance information, and
a setter configured to find a focusing position of the lens corresponding to the input distance information based on the correspondence and configure the camera module to move the lens to the focusing position.
Wang discloses a reader (1000) comprising:
a camera module (paras. [0032]-[0033]) including a focus adjustable lens (200), 
a memory unit (1082, 1084) configured to store a correspondence between distance information indicating reading distances for a symbol and focusing positions of the lens (paras. [0065]-[0068]),
an input unit for allowing a user to input the distance information (paras. [0047], [0052]), and
a setting unit configured to find a focusing position of the lens corresponding to the input distance information based on the correspondence and configure the camera module to move the lens to the focusing position (paras. [0042]-[0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Russell/Lai and Wang in order to prevent reading and processing delays.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887